Grant, J.
(after stating the facts).' A husband and wife, on separating, may make a valid Contract for the care of their minor children. Such contract, while valid between the parties, will not be sustained to the detriment of the minor child, whose interests are of the first consideration. The circuit judge, in his return, finds that the respondent provided for the child in every way as the parties contemplated he would provide at the time they entered into the agreement, and that both are suitable persons to have the care and custody of the child; that the respondent, if awarded the custody of the child, will place him in the home of his father, Theron W. Carpenter, which consists of his wife, an aged lady in poor health, his daughter, a most estimable lady, who is a school teacher, and the respondent. He further returns:
“ In arriving at my determination as to the custody of this child, I have considered all the facts in the case as they appear in the evidence, the home surroundings, the peculiar temperament of Theron W. Carpenter, and the natural effect upon the child being brought up under the immediate influence of an adult person mentally constituted as is Mr. Theron W. Carpenter.”
■ Counsel for respondent, in their brief, ask:
“Are we to assume that courts are better qualified to say who shall have the custody of minor children than their natural parents ?”
The instant answer to this question is:
“Yes, when it appears that the child is not by the *141parents, or either of them, placed amid proper surroundings. ”
The judge, from the evidence which is not before us, and from a knowledge obtained by an .examination of the witnesses, has found as a fact that the welfare of the child will be best subserved by placing it in the care of the mother. In this proceeding, we can decide only questions of law; the determination of the judge as to the facts being conclusive. In re Sneden, 105 Mich. 61; Corrie v. Corrie, 42 Mich. 509. It is certainly tp be hoped that these parents, if they cannot live together in harmony and take care of their offspring as they ought to do, will at least have the good sense to agree to do what is for their children’s best interests.
The judgment is affirmed.
Mc4.lvay, C. J., and Carpenter, and Hooker, JJ., concurred. Moore, J., concurred in the result.